Citation Nr: 0320745	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  00-11 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for schizophrenia.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel






INTRODUCTION

The veteran had verified active service from December 1991 to 
April 1997, and he served in the U. S. Air Force Reserves 
until April 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1999 rating decision by the Department of 
Veterans Affairs (VA) Portland Regional Office (RO).  



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The competent evidence of record indicates that the 
veteran's schizophrenia had its onset during his period of 
active service.  



CONCLUSION OF LAW

The veteran's schizophrenia was incurred during active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board has considered this new legislation with regard to 
the issue on appeal.  The Board finds, given the favorable 
action taken hereinbelow, that no further assistance in 
developing the facts pertinent to this issue is required at 
this time.

Analysis

The veteran contends that his post-service schizophrenia had 
its onset during his period of active service.  For the 
foregoing reasons and bases, the Board has rendered a 
decision in favor of the veteran.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including psychotic disorders, 
such as schizophrenia, become manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The evidence most probative in this case appears during a May 
1999 VA examination, in which the examiner noted that 
although the veteran did not become "floridly psychotic" 
until 1998, the fact that he had been recommended to seek 
psychiatric care during service for being too quiet and 
withdrawn was indicative of prodromal symptoms associated 
with schizophrenia.  This fact coupled with the subsequent 
diagnosis of schizophrenia in August 1998 tended to suggest 
incurrence of schizophrenia during service.  

Moreover, during a VA examination dated in November 1999, 
also attended by the veteran's father, the examiner 
referenced the prior report and the examiner's comments from 
the May 1999 VA examination.  The examiner further noted the 
veteran's complaints of hallucinations (such as seeing 
werewolves), episodes of confusion and delusions, and beliefs 
that he could read other's minds that reportedly had occurred 
prior to his admission to a VA hospital in August 1998 for 
treatment of symptoms associated with schizophrenia.  

The examiner noted that it appeared that many of the negative 
symptoms of schizophrenia had already developed prior to his 
diagnosis in August 1998.  The examiner further noted that 
although it was difficult to pinpoint the actual onset of 
schizophrenia, it appeared more likely than not that the 
veteran had prodromal symptoms of schizophrenia while he was 
in the Air Force, without meeting the full criterion 
necessary for a diagnosis at that time.  The examiner also 
noted the veteran's father's responses during his examination 
that tended to support that the veteran's psychotic disorder 
was "simmering" at the time of his discharge from service.  

Thus, in light of the above, the Board has determined that 
service connection for schizophrenia is warranted in this 
veteran's case.  The preponderance of the evidence is in 
favor of the veteran's service connection claim.  38 U.S.C.A. 
§ 5107.

ORDER

Service connection for schizophrenia is granted.  



____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

